Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

         Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0312407, hereinafter Lee) in view of CHI (US 2008/0145985, hereinafter Chi).
	With respect to claim 1, Lee discloses a method of forming a silicon-oxide-nitride-oxide-silicon (SONOS) memory cell (e.g. para 0024), comprising: sequentially depositing a first dielectric layer (e.g. 102 of fig. 1A) and a first electrode layer (103) on a substrate (101); patterning the first electrode layer and the first dielectric layer (Fig. 1B & 1C -para 0017), to form a second dielectric layer and an electrode layer stacked from bottom to top (Fig. 1B &C); removing two ends of the second dielectric layer (105 of Fig. 1C), so that a dielectric layer being formed, wherein the electrode layer protrudes from the dielectric layer (i.e. Fig. 1C; 104 protrudes from 102); forming two charge trapping layers (113 of Fig. 1G) on sidewalls of the dielectric layer and the electrode layer, so that the charge trapping layers have L-shaped cross-sectional profiles (Fig. 1G, para 0042; L shaped 113); and forming two selective gates at two opposite sides of the charge trapping layers (gate structure 114 on two opposite sidewalls of 114a and 114b),
 thereby constituting a two bit memory cell (prior art discloses all the method steps and therefore capable of).
Lee does not explicitly disclose wherein FN tunneling is induced while erasing.
In an analogous art, Chi discloses FN tunneling is induced while erasing (para 0161). Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Lee’s method by adding Chi’s disclosure in order to store the updated information in the memory device. 
With respect to claim 2, Lee discloses wherein steps of forming the two charge trapping layers on the sidewalls of the dielectric layer and the electrode layer comprise: depositing a charge trapping material layer (107 of fig. 1E) conformally covering the substrate, the dielectric layer and the electrode layer (107 conformally covers substrate 101, dielectric layer 102 and the electrode 104); and removing a part of the charge trapping material layer covering the substrate and a top surface of the electrode layer (Fig. 1F; removing part of 107 covering the substrate and the top surface of the electrode 104).
With respect to claim 4, Lee discloses forming lightly doped source/drain regions (111 & 112 of Fig. 1H) in the substrate beside two opposite sides of the two selective gates after the selective gates are formed (Para 0038 and 0060).
	With respect to claim 5, Lee does not explicitly discoses wherein the substrate comprises a memory area, a core area and an IO area.
In an analogous art, Chi discloses wherein the substrate comprises a memory area, a core area and an IO area (para 0020; memory region, core region and IO region). Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Lee’s method by adding Chi’s disclosure in order to manufacture different components to fabricate a memory device. 
With respect to claim 6, Lee does not explicitly wherein the first dielectric layer is deposited on the substrate of the memory area, the core area and an IO area, and then the first dielectric layer in the core area and the IO area are replaced by a core dielectric layer and an IO dielectric layer respectively.
In an analogous art, Chi discloses wherein the first dielectric layer is deposited on the substrate of the memory area, the core area and an IO area, and then the first dielectric layer in the core area and the IO area are replaced by a core dielectric layer and an IO dielectric layer respectively (para 0020, 0026-0027, 0033 and 0044). Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Lee’s method by adding Chi’s disclosure in order to manufacture different components to fabricate a memory device. 

Claims 3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee /Chi and further in view of Wu et al. (US 2019/0067302, hereinafter Wu).
With respect to claim 3, Lee/Chi does not explicitly disclose forming selective gate regions in the substrate at the two opposite sides of the charge trapping layers before the selective gates are formed.
In an analogous art, Wu discloses forming selective gate regions in the substrate at the two opposite sides of the charge trapping layers before the selective gates are formed (e.g. para 0061; 0063 and 0134).
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Lee/Chi’s method by adding Wu’s disclosure in order to manufacture a memory device according to required specifications.
With respect to claim 7, Lee/Chi does not explicitly disclose wherein the first electrode layer is deposited on the substrate of the memory area, the core area and the IO area, and the first electrode layer in the core area and the IO area is patterned to form a core gate electrode and an IO gate electrode after the selective gates are formed.
In an analogous art, Wu discloses wherein the first electrode layer is deposited on the substrate of the memory area, the core area and the IO area (Fig. 3A), and the first electrode layer in the core area and the IO area is patterned to form a core gate electrode (334 of Fig. 3A; para 0052) and an IO gate electrode after the selective gates are formed (314 of Fig. 3A; para 0046-0047). Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Lee/Chi’s method by adding Wu’s disclosure in order to manufacture a memory device according to required specifications.
With respect to claim 8, Lee/Chi does not explicitly disclose depositing a hard mask layer on the first electrode layer of the memory area, the core area and the IO area for patterning the first electrode layer and the first dielectric layer; and removing the hard mask layer before the first electrode layer in the core area and the IO area is patterned.
In an analogous art, Wu discloses depositing a hard mask layer (1306 of Fig. 13B) on the first electrode layer of the memory area, the core area and the IO area for patterning the first electrode layer and the first dielectric layer (para 0075); and removing the hard mask layer before the first electrode layer in the core area and the IO area is patterned (Fig. 13C).
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Lee/Chi’s method by adding Wu’s disclosure in order to manufacture a memory device according to required specifications.
With respect to claim 9, Lee/Chi does not explicitly disclose forming spacers on the substrate beside the two selective gates, the core gate electrode and the IO gate electrode at a same time; and forming source/drain regions in the substrate beside the spacers. 
In an analogous art, Wu discloses forming spacers on the substrate beside the two selective gates, the core gate electrode and the IO gate electrode at a same time (208 of Fig. 13F and Para 0078); and forming source/drain regions (204a) in the substrate beside the spacers. 
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Lee/Chi’s method by adding Wu’s disclosure in order to manufacture a memory device according to required specifications.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD M. CHOUDHRY
Primary Examiner
Art Unit 2816

/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816